Case 19-17930 Doc5 Filed 06/11/19 Page 1 of 1

Fili in this information to identify your case:

c)
Debtor 1 A f D x WOVE ON TOS
First Name Middie Name Last Name

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

 

United States Bankruptcy Court for the: District of fu
(State)

Case number
(lf known)

 

  

 

Official Form 101A
Initial Statement About an Eviction Judgment Against You 12/15

 

 

File this form with the court and serve a copy on your landlord when you first file bankruptcy only if:

™@ you rent your residence; and
™ your landlord has obtained a judgment for possession in an eviction, unlawful detainer action, or
similar proceeding (called eviction judgment) against you to possess your residence.

Landlord’s name Ost i ANOAg met
Landlord’s address Al] | 4 Creonspyi NK Ap )
Hacttinie mb |

If you want to stay in your rented residence after you file your case for bankruptcy, also complete the certification below.

| | Certification About Applicable Law and Deposit of Rent

 

| certify under penalty of perjury that:

Under the state or other nonbankruptcy law that applies to the judgment for possession (eviction judgment),
| have the right to stay in my residence by paying my landlord the entire delinquent amount.

U) Ihave given the bankruptcy court clerk a deposit for the rent that would be due during the 30 days after | file
the Voluntar etition for Individuals Filing for Bankruptcy (Official Form 101).

x Qn Chath) x

 

Signature of Debtor 1 Signature of Debtor 2
Date Ok | Due I 9 Date
MM/ DD /YYYY MM/ DD /YYYY

Stay of Eviction: (a) First 30 days after bankruptcy. If you checked both boxes above, signed the form to certify that both apply,
and served your landlord with a copy of this statement, the automatic stay under 11 U.S.C. § 362(a)(3) will
apply to the continuation of the eviction against you for 30 days after you file your Voluntary Petition for
Individuals Filing for Bankruptcy (Official Form 101).

(b) Stay after the initial 30 days. If you wish to stay in your residence after that 30-day period and continue to
receive the protection of the automatic stay under 11 U.S.C. § 362(a)(3), you must pay the entire delinquent
amount to your landlord as stated in the eviction judgment before the 30-day period ends. You must also fill
out Statement About Payment of an Eviction Judgment Against You (Official Form 1018), file it with the
bankruptcy court, and serve your landlord a copy of it before the 30-day period ends.

 

Check the Bankruptcy Rules ( http:/Awww. uscourts.gov/rules-policies/current-rules-practice-procedure) and the local court’s website (to find
your court’s website, go to http:/Avwww.uscourts.gov/court-locator) for any specific requirements that you might have to meet to serve this
statement. 11 U.S.C. §§ 362(b)(22) and 362(I)

Official Form 101A Initial Statement About an Eviction Judgment Against You
